IN THE
                        TENTH COURT OF APPEALS



                               No. 10-16-00199-CV

                       IN RE JASON SCHMERSE
                   AND KELLI SMITH AKA SCHMERSE


                               Original Proceeding



                         MEMORANDUM OPINION

      Relator’s petition for writ of mandamus is denied.



                                              AL SCOGGINS
                                              Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed August 10, 2016
[OT06]